Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dohyun Ahn on 5/19/2021.
Please amend the Claims submitted 5/18/2021 as follows:

1.	(Currently amended) A computer-implemented graphics processing method by a processor of a computing entity, the method comprising: 
providing, by the processor, an original set of vertices of a terrain mesh; 
computing a revised two-dimensional (2D) position for at least some vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices, wherein for each sub-group of a plurality of sub-groups of vertices in the in that sub-group are selected to exclude any vertices having an influence on the revised 2D position of one or more vertices in that sub-group; and 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; and 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex.

13.	(Currently amended) The computer-implemented graphics processing method defined in claim 7, wherein producing the new set of vertices from the original set of vertices comprises repositioning the at least some vertices in the original set of vertices in 2D so as to render distances between neighboring 3D points obtained from [[the]] vertices in the new set of vertices and the heightmap more uniform than distances between neighboring 3D points obtained from [[the]] vertices in the original set of vertices and the heightmap.


providing the original set of vertices of a terrain mesh; 
computing a revised two-dimensional (2D) position for at least some vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices, wherein for each sub-group of a plurality of sub-groups of vertices in the original set of vertices, the computing is carried out in parallel for the vertices in that sub-group and the vertices in that sub-group are selected to exclude any vertices having an influence on the revised 2D position of one or more vertices in that sub-group; and 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; and 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex.



providing, by the processor, an original set of vertices of a terrain mesh; 
producing a new set of vertices from the original set of vertices, wherein producing the new set of vertices from the original set of vertices comprises computing a revised two-dimensional (2D) position for at least some 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex; and 
identifying the vertices in the corresponding subset of the new subset of vertices, 
wherein before carrying out the identifying, obtaining or combining, repeatedly carrying out the producing, until, for at least a threshold minimum percentage of vertices in the original set of vertices, the revised 2D position changes by no more than a threshold amount.

44.	(Currently amended) A non-transitory computer-readable storage medium storing an original set of vertices and computer-readable instructions which, when executed by a processor of a computing entity, cause the computing entity to carry out a method that comprises: 
providing the original set of vertices of a terrain mesh; 
producing a new set of vertices from the original set of vertices, wherein producing the new set of vertices from the original set of vertices comprises computing a revised two-dimensional (2D) position for at least some 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex; and
 identifying the vertices in the corresponding subset of the new subset of vertices, 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 32, the closest prior art as the combination of McGuire et al., Indirection Mapping for Quasi-Conformal Relief Texturing, Proceedings of the 2008 Symposium on Interactive 3D Graphics and Games, February 2008, pages 191-198 (hereinafter “McGuire”) in view of Tong et al. (U.S. Patent Application Publication 2004/0096120 A1) and Carroll et al. (U.S. Patent Application Publication 2013/0169635 A1) fails to disclose and/or teach: computing a revised two-dimensional (2D) position for at least some vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices, wherein for each sub-group of a plurality of sub-groups of vertices in the original set of vertices, the computing is carried out in parallel for the vertices in that sub-group and the vertices in that sub-group are selected to exclude any vertices having an influence on the revised 2D position of one or more vertices in that sub-group.
For claims 39 and 44, the closest prior art as the combination of McGuire et al., Indirection Mapping for Quasi-Conformal Relief Texturing, Proceedings of the 2008 Symposium on Interactive 3D Graphics and Games, February 2008, pages 191-198 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613